Title: To Alexander Hamilton from Jeremiah Olney, 24 May 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 24, 1791. “I have been favored with a Letter from Mr. Coxe of the 13th instant, covering a copy of a circular Letter, relative to Tare &c., intended to be transmitted to the several Collectors. The Contents of which, tending to establish an uniform Practice in the collection of the Revenue, afford me much pleasure; and I shall speedily forward the Information required, respecting the Custom of the Merchants in this District, and my own practice, relative to the allowance for Tare on the several Articles therein mentioned. From repeated Experiments made by the Surveyor of this Port, it appears that Dycas’s Hydrometer makes the proof of Spirits about One quarter of a ⅌ Cent lower than the Substitute: As the difference is so small, he purposes, in ascertaining the proof of Spirits, generally to use the latter, which is much more simple and convenient.…”
